PER CURIAM.
This is an appeal from an order of the deputy commissioner awarding claimant wage loss benefits pursuant to section 440.-15(3)(b), Florida Statutes (1979). We affirm.
Appellant contends that the deputy commissioner erred in awarding wage loss benefits because claimant failed to conduct an adequate work search and because the anatomical impairment rating was not based on the American Medical Association Guides to Evaluation of Permanent Impairment (AMA Guide). We conclude that there is competent, substantial evidence in the record to support a finding that the work search which claimant conducted was sufficient, thus appellant’s first contention must fail. The applicability of the AMA Guide was not substantially or specifically raised before the deputy commissioner. Therefore, any error pertaining to that is*375sue was not preserved for this court’s review. Sunland Hospital/State of Florida v. Garrett, 415 So.2d 783 (Fla. 1st DCA 1982); E. C. Goldman Roofing v. Rogers, Case No. AF-467, Fla. 1st DCA, opinion filed August 23, 1982.
BOOTH, LARRY G. SMITH and SHIVERS, JJ., concur.